Citation Nr: 0602653	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-16 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945, and from September 1950 to December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied the benefits sought 
on appeal.  In April 2005 a Board hearing was held at the RO 
before the undersigned Veterans Law Judge.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's liver cirrhosis was present in service or within 
one year following service discharge or is otherwise 
casusally related to any incident of service.


CONCLUSION OF LAW

Service connection for liver cirrhosis is not warranted.  
38 U.S.C.A. §§ 1101,1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his liver cirrhosis is related to 
service.  Specifically, the veteran claims that as an 
aircraft mechanic during service, he was regularly exposed to 
carbon tetrachloride, which was used for the purpose of 
cleaning aircraft parts.  The veteran further contends that 
his exposure to carbon tetrachloride has resulted in his 
currently diagnosed liver cirrhosis. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
cirrhosis of the liver, to a degree of 10 percent or more 
within one year from separation from service, such disease 
may be presumed to have been incurred in or aggravated by 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

At the outset, the Board notes that the veteran's service 
personal records show that that the veteran served as an 
aircraft mechanic.  The service medical record (SMRs) do not 
show that the veteran complained of, was diagnosed with, or 
treated for liver cirrhosis or any other liver disability or 
ailment.  Indeed, the veteran does not claim that he had any 
liver disease or disability that manifested in service or 
shortly thereafter; rather, he asserts that his cirrhosis of 
the liver, which first appeared in 1998, is related to 
exposure to carbon tetrachloride during service. 

The relevant post-service medical records show that the 
veteran was first diagnosed with biliary cirrhosis of the 
liver in October 1998.  A March 1998 private abdominal 
sonography revealed gallstones in the gallbladder.  Various 
private medical records from J.R.B, M.D., dated in October 
1998 and March 1999, recount that the veteran had his 
gallbladder removed in April 1998 and stated that the 
presumed diagnosis was that of primary biliary cirrhosis of 
the liver.    

A February 2003 record from a private physician, F.M.K., 
M.D., states that he evaluated the veteran during an 
emergency room visit.  Dr. F.M.K. stated the following:  

During my assessment I found [the veteran] has a 
history of Cirrhosis of the liver without any 
history of alcohol abuse.  [The veteran] told me 
that during his years of service he was exposed to 
Carbon Tetrachlorine [sic] in his job.  I explained 
that Carbon Tetrachlorine [sic] is toxic to the 
liver and could possibly be the cause of his liver 
failure. 

A November 2004 examination report for the purpose of 
evaluating the veteran's liver cirrhosis service connection 
claim recites that the veteran's claims file and medical 
records were reviewed in conjunction with an examination of 
the veteran.  The relevant medical history was recounted.  On 
examination, the veteran did not exhibit ascites or jaundice, 
but there was slight pedal edema, slight palmar erythema and 
spider angiomata on the chest.  Liver function studies were 
normal, but albumin was low.  The diagnosis was cirrhosis of 
the liver, probably secondary to biliary cirrhosis of the 
liver and cholecystitis.  The examiner remarked that the 
veteran carries a diagnosis of biliary cirrhosis by his 
gastroenterologist and family care provider.  The exposure to 
carbon tetrachloride during service was noted, but the 
examiner opined that: 

it is doubtful that the remote exposure to carbon 
tetrachloride many years before is the cause of his 
current cirrhosis of the liver.  It is more likely 
that the veteran had blockage of the gallbladder 
and biliary cirrhosis, as is suggested by his 
current primary care provider and 
gastroenterologist.  It is less likely than not 
that the veteran's cirrhosis of the liver is a 
primary result of the exposure to carbon 
tetrachloride in [service].   

The Board has reviewed and taken into consideration the basic 
information from public health agencies entered into evidence 
on behalf of the veteran showing that carbon tetrachloride is 
toxic to the liver and may cause cirrhosis.  

Upon consideration of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for liver cirrhosis is not warranted.  The 
evidence is not persuasive in regard to the veteran's claim 
that his currently diagnosed biliary cirrhosis is related to 
the claimed exposure to carbon tetrachloride during service.  

The Board first notes that there is no medical evidence to 
show that the veteran's liver cirrhosis became manifest to a 
degree of 10 percent or more within one year of separation 
from service.  Therefore, there is no basis for presumptive 
service connection.

The medical evidence shows that the veteran suffers from 
biliary cirrhosis of the liver, which first became manifested 
in 1998, shortly after the veteran's gallbladder was removed.  
The VA examiner who conducted the November 2004 VA 
examination reviewed the records from the treating private 
physicians in 1998 and 1999, which the VA examiner found to 
suggest that the nature of the veteran's biliary cirrhosis 
was due to a blockage that occurred in 1998.  The VA examiner 
made a well-reasoned and supported medical judgment that it 
was more likely that not that the veteran's diagnosed biliary 
cirrhosis arose in 1998 from a blockage rather than from 
carbon tetrachloride exposure during service more than 45 
years earlier.  The VA examiner did not dispute that carbon 
tetrachloride may cause cirrhosis or that the veteran was 
exposed thereto.  Rather, the VA examiner opined that under 
the circumstances of this case, it does not appear likely 
that the veteran's cirrhosis is related to such carbon 
tetrachloride exposure.  For the above reasons, the Board 
finds the November 2004 VA examination report to be of high 
probative value. 

At this point, the Board takes note of the medical definition 
of biliary cirrhosis, which states that it occurs "due to 
biliary obstruction, which may be a primary intrahepatic 
disease or secondary to obstruction of the extrahepatic bile 
ducts . . . ."  Steadman's Medical Dictionary, 26thEdition 
(1995).  This tends to support the VA examiner's November 
2004 opinion that the veteran's biliary cirrhosis was cause 
by a blockage unrelated to the exposure of carbon 
tetrachloride. 

While Dr. F.M.K. opines that the veteran's exposure to carbon 
tetrachloride "could possibly" be the cause of the 
veteran's cirrhosis, such opinion appears to be based 
entirely on the history provided by the veteran and included 
no review of the veteran's claims file or medical records.  
In any case, the statement rendered by Dr. F.M.K. to the 
effect that the veteran's in-service carbon tetrachloride 
exposure "could possibly" be the cause of the veteran's 
cirrhosis is not sufficient medical evidence to establish 
entitlement to service connection.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  In short, Dr. F.M.K.'s opinion is 
speculative and is of insufficient probative value to place 
the evidence in equipoise in regard to causation.  

The Board has considered the veteran's written statements and 
hearing testimony submitted in support of his contention that 
in-service exposure to carbon tetrachloride resulted his 
current liver cirrhosis.  However, these statements are not 
competent medical evidence a nexus between his currently 
diagnosed liver cirrhosis and the claimed exposure carbon 
tetrachloride sustained in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Board does 
not doubt that the veteran was exposed to carbon 
tetrachloride in service; however, there is simply no medical 
evidence to support his contention that such exposure, in the 
veteran's case, produced his current liver cirrhosis.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for liver cirrhosis.

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a June letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In response to these VCAA notices, 
private medical records and VA medical records were obtained 
and associated with the claims file, and VA examination was 
conducted to evaluate the veteran's claim.  In the Board's 
view, the medical evidence is sufficient to decide the claim 
and the decision is unfavorable to the claim. 

The Board also notes that by a January 2004 Statement of the 
Case (SOC), the veteran was again informed of his VCAA 
rights.  Under the totality of the circumstances, the Board 
finds that the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Moreover, the veteran had an additional 
opportunity to present his claim through the April 2005 Board 
hearing.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this claim on appeal.  


ORDER

Entitlement to service connection for cirrhosis of the liver 
is denied



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


